Name: Commission Regulation ( EEC ) No 140/92 of 22 January 1992 amending Regulation ( EEC ) No 2045/90 reÃ ­imposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: chemistry;  tariff policy;  political geography
 Date Published: nan

 i 23. 1 . 92 Official Journal of the European Communities No L 16/7 COMMISSION REGULATION (EEC) No 140/92 of 22 January 1992 amending Regulation (EEC) No 2045/90 re-imposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia products falling within CN code 7004 (order No 01.0140) and certain textile products falling within CN codes 6101 10 00, 6106 20 00, 6106 90 10, 6206 20 00, 6106 30 00 and 6206 40 00 (order No 02.0075) originating in Yugoslavia ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia (') and in particular Protocol 1 thereto, Having regard to Council Regulation (EEC) No 3606/89 of 20 November 1989 establishing ceilings and Commu ­ nity supervision for imports of certain products origin ­ ating in Yugoslavia (1990) (2); Whereas Commission Regulation (EEC) No 2045/90 (3) re-imposed the levying from 22 July 1990 of customs duties applicable to third countries for certain glass Whereas the provisions of Regulation (EEC) No 2045/90 regarding textile products were based on statistics communicated by a Member State which are now known to be incorrect ; Whereas Regulation (EEC) No 2045/90 should therefore be amended with effect from 22 July 1990 so that it applies solely to products falling within CN code 7004 (Order No 01.0140), HAS ADOPTED THIS REGULATION : Article 1 The tableAnnexed to Regulation (EEC) No 2045/90 is hereby replaced by the following Order No code CN Description of goods Ceiling 01.0140 7004 7004 10 7004 10 30 7004 10 50 7004 10 90 7004 90 7004 90 50 7004 90 70 7004 90 91 7004 90 93 7004 90 95 7004 90 99 Drawn glass and blown glass, in sheets, whether or not having an absorbent or reflecting layer, but not other ­ wise worked  Glass, coloured throughout the mass (body tinted), opacified, flashed or having an absorbent or reflec ­ ting layer :   Antique glass   Horticultural sheet glass   Other  Other glass :   Antique glass   Horticultural sheet glass   Other, of a thickness :    Not exceeding 2,5 mm    Exceeding 2,5 mm but not exceeding 3,5 mm    Exceeding 3,5 mm but not exceeding 4,5 mm    Exceeding 4,5 mm 7 498 tonnes (') OJ No L 41 , 14. 2. 1983, p. 2. (2) OJ No L 352, 4. 12. 1989, p. 1 . 0 OJ No L 187, 19. 7. 1990, p. 21 . No L 16/8 Official Journal of the European Communities 23. 1 . 92 Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 22 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 1992. For the Commission Christiane SCRIVENER Member of the Commission